Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 06 September 2022 has been entered. Claims 14-21 are now pending in the application. Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.

Amendments to the claims 14-21 to overcome the informalities are acceptable. Therefore, claim objections have been withdrawn.

Applicant’s arguments, see Page 7, filed 06 September 2022, with respect to rejection under U.S.C 112(b) have been fully considered and are persuasive. The rejection under 35 U.S.C. 112(b) of claims 14-21 has been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Response to Arguments
Applicant's arguments filed on 06 September 2022 have been fully considered but are moot
because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 lines 1-3: “wherein at least one of: the method further includes the step:” should read  --wherein the method further includes the step: --
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland (US 4136433).
Regarding claim 14, Copeland teaches,
A method for producing slot insulators (see Abstract) for winding slots of a component of an electrical machine, comprising the following steps of: 
a) supplying a strip of insulating material (strip 402 is fed through a knife assembly, see Fig. 11 below, col. 10, lines 56-57), 
c) cutting off an insulator strip portion from the strip (strip 402 will be cut on a downward stroke of the movable knife plate 222, col. 10, lines 60-61), 
[AltContent: textbox (Modified Fig. 11, Copeland.)][AltContent: textbox (mold)][AltContent: arrow][AltContent: textbox (knife assembly)][AltContent: arrow][AltContent: arrow][AltContent: textbox (strip insulating material)]
    PNG
    media_image1.png
    435
    629
    media_image1.png
    Greyscale

d) molding the insulator strip portion to a shape of the winding slot (cavity 406 is provided with a nose piece 412 having an opening 414 that is shaped to conform to the shape of the armature core slots 22, col. 11, lines 11-13), and 
e) inserting the molded insulator strip portion into the winding slot (liner 400 is forced through the nose piece 414, it will be reliably guided into an armature core slot 22, col. 11, lines 14-16), 
wherein at least the steps d) and e) are carried out simultaneously for at least two insulator strip portions to be inserted into different winding slots such that step d) is carried out for a second insulator strip portion, while step e) is carried out for a previously molded first insulator strip portion simultaneously (during the forward stroke of the carriage 88, the ram 416 enters the cell cavity 406 and forces the liner 400 therefrom into an armature slot 22. At the same time, a length of insulating strip is fed over the cell cavity 406, col. 11, lines 31-35). 
Copeland teaches in Figs. 1 and 11 and in col. 10, lines 65-68, portion of the strip 402 overlying the cavity member 406 is cut by the knife assembly 404; in col. 11, lines 31-35, during the forward stroke of the carriage 88, the ram 416 enters the cell cavity 406 and forces the liner 400 therefrom into an armature slot 22, and at the same time, a length of insulating strip is fed over the cell cavity 406, in which, a person of ordinary skill in the art would have thought that tampering the strip 402 overlying the cavity member causes the strip to conform substantially to the configuration of the liner 400, and at the same time, for a previously molded strip portion, pushing operation of the liner 400 out of the cavity 406 by a tamper blade 416 is carried out. Further, col. 11, lines 35-40 teaches, as the carriage 88 returns or moves rearwardly, the insulating strip is cut by operation of the knife assembly 404 and the lowering of the tamp blade 408 begun, in which it is obvious that a molded liner 400 will be ready for insertion after tamp blade 408 retraces. Therefore, in view of the teachings of Copeland, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out molding an insulator strip portion by the cavity member 406 and simultaneously inserting a previously molded liner 400 by pushing out of the cavity by blade 416 during the method of manufacturing of slot insulators so that it enables same machine for simultaneously molding and inserting slot insulating liners at least for two insulator strip portions.

Regarding claim 21, Copeland further teaches,
the method further includes the step: 
b) molding at least one longitudinal edge region of the strip or the insulator strip portion (see linear 400, Fig. 11), or 
step c) includes selecting an insulator strip portion length (portion of the strip 402 overlying the cavity member 406 is cut by the knife assembly 404, col. 10, lines 67-68), which extends in a moving direction of the strip (see Fig. 11), of the insulator strip portion to be cut off, depending on an axial length of the winding slot; and 
step e) includes: inserting the molded insulator strip portion in an inserting direction extending in the direction of the insulator strip portion length (see Fig. 11).

Allowable Subject Matter
Claims 15-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 17-19 would be allowable as they depend on claim 16. 

The following is an examiner’s statement of reasons for allowance:
Claim 15 would be allowable for disclosing a method of producing slot insulators for an electric machine in which, steps of cutting of an insulator strip portion, molding of an insulator strip portion and inserting the molded strip portion are carried out simultaneously for at least three insulator strip portions. 

Claim 16 would be allowable for disclosing a method of producing slot insulators for an electric machine in which, molding the insulator strip portion in one of several molds, and guiding the molds on a circulating path containing at least one pick-up station for picking up the insulator strip portion and a delivery station for inserting the molded insulator strip portion into the winding slot.

Claim 20 would be allowable for disclosing a method of producing slot insulators for an electric machine in which, the production takes place in processing cycles, wherein two, three, four or more processing cycles are carried out simultaneously, selected from a group of processing cycles including: molding at least one longitudinal edge or several longitudinal edges of the strip or the insulator strip portion; at least one of cutting off the insulator strip portion, turning back a collar on at least one of a front edge of the strip, or on a rear edge of the insulator strip portion; positioning the insulator strip portion in the mold; embossing the insulator strip portion by means of an embossing stamp in the mold, and pushing the molded insulator strip portion from the mold into the winding slot order to insert the molded insulator strip portion into the winding slot.

Prior art of record Copeland does not teach simultaneously cutting, molding and inserting the molded strip portions; or the production takes place in processing cycles, wherein two, three, four or more processing cycles are carried out simultaneously selected from a group of processing cycles; or embossing the insulator strip portion by means of an embossing stamp in the mold. Therefore, claims 15-16 and 20 are allowable. Claims 17-19 are allowable as they depend on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729